Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 16/051,590 filed on May 22, 2020 which is based on filed appeal brief. Therefore, the case has been re-opened as continual prosecution and made further rejections based on the new grounds of interpretations as described in the following office action.

In view of the appeal brief filed on 05/22/2020, PROSECUTION IS HEREBY REOPENED. New grounds of rejections are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
 

Claim Objections
3.	Claims 21-23 are objected to because of the following informalities:
Regarding claims 21-22, the phrase “conductive contact structure” lacks sufficient antecedent basis and may cause confusion.
Regarding claim 23, the phrase “package structure” is repeated and may cause confusion.
For the purposes of examination, the claims will be interpreted as follows to avoid indefiniteness and/or to rephrase into proper alignment:
21. (As interpreted) The IC of claim 19, wherein the package structure includes a substrate, having a first side with a conductive pad soldered to the conductive 
22. (As interpreted) The IC of claim 19, wherein the package structure includes:
a conductive metal lead frame structure, including a lead soldered to the conductive 
a ceramic structure or molded material that encapsulates the die, the conductive 
23. (As interpreted) A method for fabricating an integrated circuit (IC), the method comprising:
forming a conductive structure at least partially above a conductive feature of a wafer;
attaching a solder ball structure to a side of the conductive structure;
after attaching the solder ball structure to the side of the conductive structure, forming a repassivation layer on a side of the wafer proximate the side of the conductive structure; and


Appropriate corrections are required.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1 and 13 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Lu et al. (2013/0009307 A1) as evidenced by US Patent No. 7,666,709 to Lin et al.
	Regarding Claim 1, Lu et al. teaches a method, comprising:
forming a conductive structure at least partially above a conductive feature (22, Fig. 1, ¶10) of a wafer (100, Fig. 1, ¶10); 
attaching a solder ball structure (74, Fig. 12, ¶18 or 68, Fig. 9, ¶15) to a side of the conductive structure (68, Fig. 12, ¶18); and 

(Note: Repassivation is repeating the passivation process, which is a technique to make a material/layer less affected by environmental factors such as water or air by coating it with a protective material to make the surface resistant to corrosion).

Regarding Claim 13, Lu et al. teaches forming a conductive seed layer (40, see Fig. 3, ¶12 or 70, see Fig. 12, ¶18) at least partially above the conductive feature (22, denoted in Fig. 1) of a wafer (100, Fig. 12); and
forming the conductive structure (58 or 68) on at least a portion of the conductive seed layer (40 or 70).


Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


9.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
10.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (2013/0009307 A1) as applied to claim 1 above, and further in view of Horigome et al. (2011/0318919 A1).
Regarding claim 10, Lu et al. teaches all of the limitations of claim 1 from which this claim depends.
Lu et al. teaches forming the conductive structure includes:
performing a process that deposits conductive material (nickel, ¶15) into an opening (56, ¶15) of a patterned photoresist (photoresist 46 and mask 54, see Fig. 5, ¶14 or  46/54, see Fig. 12, ¶19) to form the conductive structure (plated layer 58, ¶15, see Fig. 6 or plated layer 68, see Fig. 12, ¶18) above the conductive feature (22, denoted in Fig. 1).
Lu et al. does not label the formation method depositing the method as a damascene process.  Lu however teaches the conductive material is provided by plating.
Horigome et al. teaches wherein (Fig. 7) dual damascene technique used for a metal interconnection structure wherein the electroplating method has been implemented (¶88).
It would have been obvious to one of ordinary skill in the art that performing damascene process to form the conductive structure as taught by Horigome et al. because the damascene process using electroplating method is known method for filling vias/interconnection pattern. Art recognized suitability for an intended purpose has been recognized to be motivation to combine. MPEP 2144.07.

12.	Claims 14, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (2013/0009307 A1) in view of Lin et al. (2011/0026232 A1).
Regarding Claim 14, Lu et al. teaches a device, comprising:
an electronic component (24, Fig. 1, ¶10) disposed on or in a semiconductor substrate (20, Fig. 1, ¶10);
a metallization structure (22, see Fig. 1, not shown in Fig. 12, ¶10) disposed over the semiconductor substrate (20), including a conductive feature;

a solder ball structure (60, see Fig. 8 or 74, Fig. 13, ¶19) connected to the conductive structure (58 or 68); and
a printed repassivation layer (62, see Fig. 9 or 62, Fig. 14, ¶20) disposed on the side of the metallization structure (22 denoted in Fig. 1) proximate a side of the conductive structure (58 or 68).
The language, term, or phrase "printed repassivation layer", is directed towards the process of forming the repassivation layer. It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made. In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Pilkington 162 USPQ 145, 147; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise. The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference. The applicant must show that different methods of manufacturing produce articles having inherently different characteristics, Ex parte Skinner 2 USPQ 2d 1788.
As such, the language "printed repassivation layer" only requires forming a repassivation layer, which does not distinguish the invention from [Fig. 9 or Fig. 14 of Lu], who teaches the structure as claimed.
Lu fails to describe the formation process of the repassivation layer as “printed”. 

	It would have been obvious to one of ordinary skill in the art that the repassivation layer of polybenzoxazole (PBO) formed by the screen printing process as taught by Lin et al./232 which is known and obvious technique for material deposition. Art recognized suitability for an intended purpose has been recognized to be motivation to combine. MPEP 2144.07. Further, using polybenzoxazole (PBO) are known to improve thermal stability, good chemical resistance, excellent mechanical properties.
Regarding claim 17, Lu et al. and Lin et al. teach all of the limitations of claim 14 from which this claim depends.
Lu et al. teaches a conductive seed layer (40, see Fig. 3, ¶12 or 70, see Fig. 12, ¶18) disposed between the conductive structure (58, see Fig. 6, or 68, Fig. 12, ¶18) and the conductive feature (22, denoted in Fig. 1) of the metallization structure.

13.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (2013/0009307 A1) as applied to claim 1 above, and further view of Lin et al. (2014/0124928 A1).
Regarding claim 2, Lu et al. teaches all of the limitations of claim 1 from which this claim depends.
Lu et al. teaches performing a process that forms the repassivation layer (62 molding compound, Figs. 9-11, ¶20) on the side of the wafer (100, Figs. 1, 9) proximate the side of the conductive structure (58, Fig. 9, or 68); and

	Lu et al. differs from the claimed invention because the reference is silent in teaching performing a printing process to form the repassivation layer.
	Lin et al. teaches the repassivation layer (180 epoxy resin, Fig. 11, ¶60) is formed by a printing process (screen printing process, ¶60).
	It would have been obvious to one of ordinary skill in the art that performing a printing process to form the repassivation layer as taught by Lin et al. since both methods are suitable alternative methods of forming a repassivation layer. Art recognized suitability for an intended purpose has been recognized to be motivation to combine. MPEP 2144.07.

14.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (2013/0009307 A1) in view of Lin et al. (2014/0124928 A1) as applied to claim 2 above, and further in view of Horigome et al. (2011/0318919 A1).
Regarding claim 9, Lu et al. and Lin et al. teach all of the limitations of claim 2 from which this claim depends.
Lu et al. teaches performing a process that deposits conductive material (nickel-containing material, ¶15, Fig. 6) into an opening (56, ¶14) of a patterned photoresist (photoresist 46 and mask 54, see Fig. 5, ¶14 or 46/54, see Fig. 12, ¶19) to form the conductive structure (plated layer 58, ¶15, see Fig. 6 or plated layer 68, see Fig. 12, ¶18) above the conductive feature (22, denoted in Fig. 1).
Lu et al. does not label the formation method depositing the method as a damascene process.  Lu however teaches the conductive material is provided by plating.

It would have been obvious to one of ordinary skill in the art that performing damascene process to form the conductive structure as taught by Horigome et al. because the damascene process using electroplating method is known method for filling vias/interconnection pattern. Art recognized suitability for an intended purpose has been recognized to be motivation to combine. MPEP 2144.07.

15.	Claims 11-12, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (2013/0009307 A1) as applied to claim 1, and further view of  Lin et al. (2011/0026232 A1).
Regarding claim 11, Lu et al. teaches all of the limitations of claim 1 from which this claim depends.
Lu et al. differs from the claimed invention because the reference is silent in teaching wherein forming the repassivation layer on the side of the wafer includes printing a polybenzoxazole (PBO), or a bismaleimide on the side of the wafer.
	Lin et al./232 teaches the repassivation layer on the side of the wafer includes printing (screen printing process, ¶112) a polybenzoxazole (PBO) (64, Fig. 10, ¶112).
	It would have been obvious to one of ordinary skill in the art that the repassivation layer is formed of polybenzoxazole (PBO) as taught by Lin et al./232, since both materials are suitable alternative materials of a repassivation layer. Art recognized suitability for an intended purpose has been recognized to be motivation to combine. MPEP 2144.07. Further, using polybenzoxazole (PBO) are known to improve thermal stability, good chemical resistance, excellent mechanical properties.
Regarding claim 12, Lu et al. teaches all of the limitations of claim 1 from which this claim depends.
	Lu et al. differs from the claimed invention because the reference is silent in teaching wherein forming the repassivation layer on the side of the wafer includes printing a prelimidized polyimide; an acrylate, a blend or copolymer of epoxy and acrylic crosslinkers, a blend or copolymer of epoxy and phenolic crosslinkers, or a blend or copolymer of epoxy and vinyl crosslinkers on the side of the wafer.
	Lin et al./232 teaches the repassivation layer on the side of the wafer includes printing (screen printing process, ¶112) a polyimide (64, Fig. 10, ¶112).
	It would have been obvious to one of ordinary skill in the art that the repassivation layer is formed of an acrylate as taught by Lin et al./232, since both materials are suitable alternative materials of a repassivation layer. Art recognized suitability for an intended purpose has been recognized to be motivation to combine. MPEP 2144.07. Further, using acrylate is known to improve thermal stability, good chemical resistance, excellent mechanical properties.
Regarding claim 15, Lu et al. teaches all of the limitations of claim 14 from which this claim depends.
	Lu differs from the claimed invention because the reference is silent in teaching wherein the printed repassivation layer includes a polybenzoxazole (PBO), or a bismaleimide.
	Lin et al./232 teaches the repassivation layer on the side of the wafer includes printing (screen printing process, ¶112) a polybenzoxazole (PBO) (64, Fig. 10, ¶112).
	It would have been obvious to one of ordinary skill in the art that the repassivation layer is formed of polybenzoxazole (PBO) as taught by Lin et al./232, since both materials are suitable alternative materials of a repassivation layer. Art recognized suitability for an intended purpose has 

16.	16 is rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (2013/0009307 A1) as applied to claim 14 above, and further view of Yiu et al. (2017/0213865 A1).
	Regarding claim 16, Lu et al. teaches all of the limitations of claim 14 from which this claim depends.
	Lu et al. differs from the claimed invention because the reference is silent in teaching wherein forming the repassivation layer includes printing a prelimidized polyimide; an acrylate, a blend or copolymer of epoxy and acrylic crosslinkers, a blend or copolymer of epoxy and phenolic crosslinkers, or a blend or copolymer of epoxy and vinyl crosslinkers.
	Yiu et al. teaches the repassivation layer on the side of the wafer includes printing an acrylate (270, Fig. 1J, ¶29).
	It would have been obvious to one of ordinary skill in the art that the repassivation layer is formed of an acrylate as taught by Yiu et al., since both materials are suitable alternative materials of a repassivation layer. Art recognized suitability for an intended purpose has been recognized to be motivation to combine. MPEP 2144.07. Further, using acrylate is known to improve thermal stability, good chemical resistance, excellent mechanical properties.

17.	Claims 3, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (2013/0009307 A1) in view of Lin et al. (2014/0124928 A1) as applied to claim 2 above, and further view of Lu et al. (2014/0252601 A1).
Regarding claim 3, Lu et al./307 and Lin et al./928 teach all of the limitations of claim 2 from which this claim depends.

	 Lin et al. teaches the repassivation layer (180 epoxy resin, Fig. 11, ¶60) is formed by a printing process (screen printing process, ¶60).
	It would have been obvious to one of ordinary skill in the art that performing a printing process to form the repassivation layer as taught by Lin et al./928, since both methods are suitable alternative methods of forming a repassivation layer. Art recognized suitability for an intended purpose has been recognized to be motivation to combine. MPEP 2144.07.
	Lu et al./601 teaches multiple layers of repassivation layer (60 and 68, Fig. 9a, ¶37, ¶47).
	Modifying Lin et al. with the teachings of Lu et al./601 will teach performing multiple printing passes to deposit multiple layer of the repassivation. Therefore, at the time the invention was made, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device Lu et al./307 in view of Lin et al. to have multiple layer of repassivation because it provides additional structural support and improves the reliability of the device.
Regarding claim 8, Lu et al. and Lin et al./928 and Lu et al./601 teach all of the limitations of claim 3 from which this claim depends.
Lu et al./307 teaches performing a damascene process that deposits conductive material (nickel, ¶15) into an opening (56, ¶15) of a patterned photoresist (photoresist 46 and mask 54, see Fig. 5, ¶14 or  46/54, see Fig. 12, ¶19) to form the conductive structure (plated layer 58, ¶15, see Fig. 6 or plated layer 68, see Fig. 12, ¶18) above the conductive feature (22, denoted in Fig. 1) (photoresist, masking and plating metal in the opening belong to damascene process, however, the applicant has not provided detail on damascene process as performed in the applicant’s original specifications).

18.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (2013/0009307 A1) in view of Lin et al. (2014/0124928 A1) and Lu et al. (2014/0252601 A1) as applied to claim 3 above, and further view of Wu et al. (2015/0130072 A1).
	Regarding Claim 4, Lu et al./307 and Lin et al. and Lu et al./601 teach all of the limitations of claim 3 from which this claim depends.
	Lu et al./307 and Lin et al. and Lu et al./601 differ from the claimed invention because the reference is silent in teaching heating the wafer while performing the printing process to at least partially cure the repassivation layer.
	Wu et al. teaches while printing the passivation layer the substrate is heated (¶40).
	Therefore, at the time the invention was made, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device Lu et al./307 and Lin et al. and Lu et al./601 to heat the wafer while performing the printing process to at least partially cure the repassivation layer because heating the wafer during the printing process allows the passivation layer to better adhere to the wafer or die which improve the overall function and reliability of the passivation layer.  

19.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (2013/0009307 A1) in view of Lin et al. (2014/0124928 A1) and Lu et al. (2014/0252601 A1) and Wu et al. (2015/0130072 A1) as applied to claim 4 above, and further in view of Bibl et al. (2014/0367711 A1).
	Regarding Claim 5, Lu et al./307 and Lin et al. and Lu et al./601 and Wu et al. teach all of the limitations of claim 4 from which this claim depends.

	Bibl et al. teaches after performing the printing process (ink jet printing, ¶96), performing a final curing process (UV/thermal curing, ¶96) that thermally cures the repassivation layer (316, Fig. 8a, ¶96).
	Therefore, at the time the invention was made, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device Lu et al. that after the printing process, performing a final curing process that thermally cures the repassivation layer because thermally curing the repassivation layer minimizes volume change as a result to protect the integrity of the device (¶96). 

20.	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (2013/0009307 A1) in view of Lin et al. (2014/0124928 A1) in further view of Lu et al. (2014/0252601 A1) as applied to claim 3 above, and further in view of Kim et al. (2016/0144570 A1).
Regarding Claim 6, Lu et al./307 and Lin et al. and Lu et al./601 teach all of the limitations of claim 3 from which this claim depends.
	Lu et al./307 and Lin et al. and Lu et al./601 differ from the claimed invention because the reference is silent in teaching exposing the repassivation layer to ultraviolet light while performing the printing process to at least partially cure the repassivation layer.
	Kim et al. teaches exposing the repassivation layer (polymer) to ultraviolet light while performing the printing process to at least partially cure the repassiavtion layer (Fig. 5, ¶69-70).
	Therefore, at the time the invention was made, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Lu et al./307 and Lin et al. and 

Regarding Claim 7, Lu et al./307 and Lin et al. and Lu et al./601 and Kim et al. teach all of the limitations of claim 6 from which this claim depends.
	Kim et al. teaches after performing the printing process, performing a final curing process that UV cures the repassivation layer (curing using the UV light, Figs. 5-6, ¶7-10, ¶72).
	Therefore, at the time the invention was made, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Lu et al./307 and Lin et al. and Lu et al./601 because it prevents heat generation during a curing step which improves product productivity and reduces power consumption.  
	
21.	Claim 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (2013/0009307 A1) in view of Lin et al. (2011/0026232 A1) and further in view of Chung et al. (2006/0038291 A1) and.
Regarding Claim 18, Lu et al. teaches an integrated circuit (IC), comprising:
a die, including:
a semiconductor substrate (20, ¶10, see Fig. 1), including an electronic component (24, ¶10, Fig. 1), and
a metallization structure (22, ¶10, Fig. 1) disposed over the semiconductor substrate (20), the metallization structure (22) including a conductive feature (not shown, ¶10);
a conductive structure (58, Fig. 6, ¶15 or 68, Fig. 12, ¶18) coupled with the conductive feature (metal lines/vias, not shown, refer to ¶10) of the metallization structure (22), the conductive structure (58, ¶15, or 68) extending outward from a side of the metallization structure (22); 
a solder ball structure (60, Fig. 6 or 74, Fig. 13) connected to the conductive structure (58 or 68);

The language, term, or phrase "printed repassivation layer", is directed towards the process of forming the repassivation layer. It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made. In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Pilkington 162 USPQ 145, 147; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise. The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference. The applicant must show that different methods of manufacturing produce articles having inherently different characteristics, Ex parte Skinner 2 USPQ 2d 1788.
As such, the language "printed repassivation layer" only requires forming a repassivation layer, which does not distinguish the invention from [Figure 14 of Lu], who teaches the structure as claimed.
Lu fails to describe the formation process of the repassivation layer as “printed”. 
Lin et al./232 teaches the repassivation layer formed by the printing (screen printing process, ¶112) a polybenzoxazole (PBO) (64, Fig. 10, ¶112).
	It would have been obvious to one of ordinary skill in the art that the repassivation layer of polybenzoxazole (PBO) formed by the screen printing process as taught by Lin et al./232 which is known and obvious technique for material deposition. Art recognized suitability for an intended purpose has 
Lu et al. and Lin et al. differ from the claimed invention because the reference is silent in teaching a package structure that encloses the die and provides electrical connection to the conductive structure.
Chung et al. teaches a package structure (combination of 500 and 430, Fig. 6, ¶50-51) that encloses the die (400, Figs. 6-7).
Modifying Lu et al. with the teachings of Chung et al. will teach a package structure that provides electrical connection to the conductive structure taught in Lu et al. Therefore, at the time the invention was made, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Lu et al. and Lin et al. to have a package structure that encloses the die because it provides electrical connection to the die and conductive structure to properly power the device or mount the device to other electrical power components.

22.	Claims 23, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (2013/0009307 A1) in view of Chung et al. (2006/0038291 A1).
Regarding Claim 23, Lu et al. teaches a method for fabricating an integrated circuit (IC), the method comprising:
forming a conductive structure (58, Fig. 6, ¶15 or 68, Fig. 12, ¶18) at least partially above a conductive feature (22, denoted in Fig. 1, not shown in Fig. 12) of a wafer (100, ¶10, Fig. 1, Fig. 12); and
attaching a solder ball structure (60, Fig. 8 or 74, Fig. 13, ¶19) to a side of the conductive structure (58 or 68);

The limitation of claim 23 has been obvious by Lu et al. and as evidenced by Lin et al. (7,666,709 B1) disclosed in [col. 8, lines 62-67, col. 9, lines 1-3) wherein (Fig. 3f) repassivation layer 108, made of polymer material deposited by screen printing process, which environmentally protects the semiconductor device from external elements and contaminants.
 (Note: Repassivation is repeating the passivation process, which is a technique to make a material/layer less affected by environmental factors such as water or air by coating it with a protective material to make the surface resistant to corrosion).
	Lu et al. differs from the claimed invention because the reference is silent in teaching creating a package structure that encloses the die and provides electrical connection to the conductive structure.
Chung et al. teaches a package structure (combination of 500 and 430, Fig. 6, ¶50-51) that encloses the die (400, Figs. 6-7).
Modifying Lu et al. with the teachings of Chung et al. will teach a package structure that provides electrical connection to the conductive structure taught in Lu et al. Therefore, at the time the invention was made, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Lu et al. to have a package structure that encloses the die because it provides electrical connection to the die and conductive structure to properly power the device or mount the device to other electrical power components.
Regarding claim 28, Lu et al. and Chung et al. teach all of the limitations of claim 23 from which this claim depends.

forming the conductive structure (58, see Fig. 6, or 68, Fig. 12, ¶18) on at least a portion of the conductive seed layer (40 or 70).

23.	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (2013/0009307 A1) in view of Chung et al. (2006/0038291 A1) as applied to claim 23 above, and further in view of Horigome et al. (2011/0318919 A1).
Regarding claim 25, Lu et al. and Chung et al. teach all of the limitations of claim 23 from which this claim depends.
Lu et al. teaches performing a process that deposits conductive material (nickel, ¶15) into an opening (56, ¶15) of a patterned photoresist (photoresist 46 and mask 54, see Fig. 5, ¶14 or  46/54, see Fig. 12, ¶19) to form the conductive structure (plated layer 58, ¶15, see Fig. 6 or plated layer 68, see Fig. 12, ¶18) above the conductive feature (22, denoted in Fig. 1).
Lu et al. does not label the formation method depositing the method as a damascene process.  Lu however teaches the conductive material is provided by plating.
Horigome et al. teaches wherein (Fig. 7) dual damascene technique used for copper interconnection structure wherein the electroplating method has been implemented (¶88).
It would have been obvious to one of ordinary skill in the art that performing damascene process to form the conductive structure as taught by Horigome et al. because the damascene process using electroplating method is known method for filling vias/interconnection pattern. Art recognized suitability for an intended purpose has been recognized to be motivation to combine. MPEP 2144.07.

24.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (2013/0009307 A1) in view of Chung et al. (2006/0038291 A1) as applied to claim 18 above, and further view of Lin et al. (2011/0026232 A1).
Regarding claim 26, Lu et al. and Chung et al. teach all of the limitations of claim 23 from which this claim depends.
Lu et al. and Chung et al. differ from the claimed invention because the reference is silent in teaching wherein forming the repassivation layer on the side of the wafer includes printing a polybenzoxazole (PBO), or a bismaleimide on the side of the wafer.
	Lin et al./232 teaches the repassivation layer on the side of the wafer includes printing (screen printing process, ¶112) a polybenzoxazole (PBO) (64, Fig. 10, ¶112).
	It would have been obvious to one of ordinary skill in the art that the repassivation layer is formed of polybenzoxazole (PBO) as taught by Lin et al./232, since both materials are suitable alternative materials of a repassivation layer. Art recognized suitability for an intended purpose has been recognized to be motivation to combine. MPEP 2144.07. Further, using polybenzoxazole (PBO) are known to improve thermal stability, good chemical resistance, excellent mechanical properties.

25.	Claims 19, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (2013/0009307 A1) in view of Lin et al. (2011/0026232 A1) and Chung et al. (2006/0038291 A1) as applied to claim 18 above, and further view of Lin et al. (2007/0184578 A1).
Regarding claim 19, Lu et al. and Lin et al./232 and Chung et al. teach all of the limitations of claim 18 from which this claim depends.
	Lu et al. and Lin et al./232 and Chung et al. differ from the claimed invention because the reference is silent in teaching wherein the repassivation layer includes a polybenzoxazole (PBO), anepoxy or a bismaleimide.
	Lin et al./578 teaches the printed repassivation layer includes a polybenzoxazole (PBO) (124, Fig. 1, ¶28).
	It would have been obvious to one of ordinary skill in the art that the repassivation layer is formed of polybenzoxazole (PBO) as taught by Lin et al./578, since both materials are suitable alternative materials of a repassivation layer. Art recognized suitability for an intended purpose has been recognized to be motivation to combine. MPEP 2144.07. Further, using polybenzoxazole (PBO) are known to improve thermal stability, good chemical resistance, excellent mechanical properties.
Regarding claim 21, Lu et al. and Lin et al./232 and Chung et al. and Lin et al./578 teach all of the limitations of claim 19 from which this claim depends.
Lu et al. and Lin et al./232 and Lin et al./578 differ from the claimed invention because the reference is silent in teaching the package structure includes a substrate, having a first side with a conductive pad soldered to the conductive contact structure, a second side with a conductive pad electrically connected to the conductive pad of the first side, and a solder ball soldered to the conductive pad of the second side.
Chung et al. teaches the package structure (combination of 430 and 500, Fig. 6, ¶50-52) includes a substrate, having a first side (upper side) with a conductive pad (not shown) soldered to the conductive structure (414A), a second side (bottom side) with a conductive pad electrically connected to the conductive pad of the first side (upper side), and a solder ball (514A) soldered to the conductive pad of the second side (bottom side) (Fig. 6, ¶50-51).

Regarding claim 22, Lu et al. and Lin et al./232 and Chung et al. and Lin et al./578 teach all of the limitations of claim 19 from which this claim depends.
Lu et al. and Lin et al./232 and Lin et al./578 differ from the claimed invention because the reference is silent in teaching a conductive metal lead frame structure, including a lead soldered to the conductive structure; and
a ceramic structure or molded material that encapsulates the die, the conductive structure, the printed polymer material, and a portion of the conductive metal lead frame structure.
Chung et al. teaches a conductive metal lead frame structure (not shown, ¶52 “contact electrode pads”), including a lead soldered (414a, Fig. 6) to the conductive contact structure (218, Fig. 5H); and
a ceramic structure or molded material (430, Fig. 6) that encapsulates the die (400), the conductive contact structure, the printed polymer material (¶51), and a portion of the conductive metal lead frame structure.
Therefore, at the time the invention was made, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Lu et al. and Lin et al./232 and Lin et al./578 to have a package structure that encloses the die because it provides electrical connection to the die and conductive structure to properly power the device or mount the device to other electrical power components.

26.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (2013/0009307 A1) in view of Chung et al. (2006/0038291 A1) as applied to claim 23 above, and further in further view of Lin et al. (2014/0124928 A1).
Regarding claim 24, Lu et al. and Chung et al. teach all of the limitations of claim 23 from which this claim depends.
	Lu et al. teaches performing a process that forms the repassivation layer (62 molding compound, Figs. 9-11, ¶20, ¶16) on the side of the wafer (100, Fig. 1) proximate the side of the conductive structure (58, Fig. 8, ¶15 or 68, Fig. 12, ¶18); and
curing (¶16 curing is performed to cure and solidify liquid molding compound 62) the repassivation layer (62 liquid molding compound, ¶16).
	Lu et al. and Chung et al. differ from the claimed invention because the reference is silent in teaching performing a printing process to form the repassivation layer.
Lin et al./928 teaches the repassivation layer (180 epoxy resin, Fig. 11, ¶60) is formed by a printing process (screen printing process, ¶60).
	It would have been obvious to one of ordinary skill in the art that performing a printing process to form the repassivation layer as taught by Lin et al. since both methods are suitable alternative methods of forming a repassivation layer. Art recognized suitability for an intended purpose has been recognized to be motivation to combine. MPEP 2144.07.

27.	Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (2013/0009307 A1) in view of Lin et al. (2011/0026232 A1) and Chung et al. (2006/0038291 A1) as applied to claim 18, and further in further view of Yiu et al. (2017/0213865 A1).
Regarding claim 20, Lu et al. and Lin et al./232 and Chung et al. teach all of the limitations of claim 18 from which this claim depends.
	Lu et al. and Lin et al. and Chung et al. differ from the claimed invention because the reference is silent in teaching wherein the printed repassivation layer includes printing a pre-imidized polyimide; an acrylate, a blend or copolymer of epoxy and acrylic crosslinkers, a blend or copolymer of epoxy and phenolic crosslinkers, or a blend or copolymer of epoxy and vinyl crosslinkers.
	Yiu et al. teaches the repassivation layer on the side of the wafer includes printing an acrylate (270, Fig. 1J, ¶29).
	It would have been obvious to one of ordinary skill in the art that the repassivation layer is formed of an acrylate as taught by Yiu et al., since both materials are suitable alternative materials of a repassivation layer. Art recognized suitability for an intended purpose has been recognized to be motivation to combine. MPEP 2144.07. Further, using acrylate is known to improve thermal stability, good chemical resistance, excellent mechanical properties.

28.	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (2013/0009307 A1) in view of Chung et al. (2006/0038291 A1) as applied to claim 23, and further in of view of Lin et al. (2011/0026232 A1).
Regarding claim 27, Lu et al. and Chung et al. teach all of the limitations of claim 23 from which this claim depends.
	Lu et al. and Chung et al. differ from the claimed invention because the reference is silent in teaching wherein forming the repassivation layer includes printing a prelimidized polyimide; an acrylate, a blend or copolymer of epoxy and acrylic crosslinkers, a blend or copolymer of epoxy and phenolic crosslinkers, or a blend or copolymer of epoxy and vinyl crosslinkers.

	It would have been obvious to one of ordinary skill in the art that the repassivation layer is formed of an acrylate as taught by Lin et al./232, since both materials are suitable alternative materials of a repassivation layer. Art recognized suitability for an intended purpose has been recognized to be motivation to combine. MPEP 2144.07. Further, using acrylate is known to improve thermal stability, good chemical resistance, excellent mechanical properties.
	
Response to Arguments
29.	This action is responsive to appeal brief filed on May 22, 2020. Therefore, the case has been re-opened as continual prosecution and made further rejections based on the new grounds of interpretations with self-explanatory details above in the current office action.
In addition to existing prior art references, Lin et al. (2011/0026232 A1) prior art for printing process, repassivation layer as evidence, Lin (7666709-B1) and damascene process, Horigome et al. (20110318919-A1) incorporated in the current office action. 
Lin et al. (7,666,709 B1) provides an evidence of repassivation layer of claim 1 which has been anticipated by Lu et al. and Lin et al. discloses in [col. 8, lines 62-67, col. 9, lines 1-3) wherein (Fig. 3f) the repassivation layer 108, made of polymer material deposited by screen printing process that environmentally protects the semiconductor device from external elements and contaminants.
 A text related definition of “repassivation” phrase/word:
Repassivation is repeating the passivation process, which is a technique to make a material/layer less affected by environmental factors such as water or air by coating it with a protective material to make the surface resistant to corrosion.

Conclusion
30.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
31.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIDARUL A MAZUMDER/          Primary Examiner, Art Unit 2819